EXHIBIT 99.1 VICTORY ELECTRONIC CIGARETTES EMPOWERING PEOPLE TO REGAIN THEIR FREEDOM FORWARD LOOKING STATEMENTS/SAFE HARBOR This presentation contains forward-looking statements.Forward-looking statements are statements that relate to future events or future financial performance and include statements regarding the future size of the market for electronic cigarettes, the future health benefits of electronic cigarettes, future generations of Victory’s products, and Victory is well positioned to capture the opportunity.
